UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VLADIMIR JEANTY,

                          Plaintiff,
                                                   18 Civ. 5920 (KPF)
                   -v.-
                                                         ORDER
CITY OF NEW YORK, et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On December 17, 2019 it was reported to the Court that the settlement

conference in this case was unsuccessful. (Minute Entry for 12/17/19). The

parties are hereby ORDERED to appear for a conference on January 9, 2020

at 10:00 a.m. in Courtroom 26B of the Daniel Patrick Moynihan Courthouse,

500 Pearl Street, New York, NY, to discuss next steps in this case. The parties

are hereby ORDERED to submit a status letter to the Court on or before

January 2, 2020, informing the Court how they would like this case to

proceed.

      SO ORDERED.

Dated: December 18, 2019
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
